UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5232


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PATRICIO HERNANDEZ MARTINEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00073-WO-2)


Submitted:   March 23, 2011                 Decided:   April 19, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., Salisbury, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Patricio      Hernandez       Martinez       appeals       the     sixty-five-

month sentence imposed following his guilty plea to conspiracy

to distribute 500 or more grams of cocaine, in violation of 21

U.S.C. § 846 (2006).               Martinez’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there       are    no    meritorious      grounds        for      appeal     but     questioning

whether       the       evidence    was        sufficient         to      sustain     Martinez’s

conviction.              Martinez       filed    a     pro     se      supplemental      brief. *

Finding no reversible error, we affirm.

                  The sole issue raised in the Anders brief is whether

the evidence was sufficient for the district court to accept

Martinez’s         guilty       plea.         Upon   review,        we     conclude     that    by

pleading          guilty,    Martinez         waived     his      right      to     contest    the

sufficiency         of    the    evidence       underlying          his    conviction.         See

United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“[A]

guilty       plea       constitutes       a     waiver       of     all     nonjurisdictional

defects, including the right to contest the factual merits of

the charges.”) (internal citation and quotation marks omitted).



        *
       In his pro se brief, Martinez asserts that the indictment
was insufficient to confer jurisdiction, that the district court
erred in imposing the sentence, and that the Government breached
the plea agreement. We have carefully reviewed these claims and
conclude that they lack merit.



                                                 2
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                       This court

requires that counsel inform Martinez, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Martinez requests that a petition be filed, but

counsel   believes     that    such    a       petition    would    be   frivolous,

counsel   may   move   in     this    court     for   leave   to    withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Martinez.         We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     the    court    and      argument    would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                           3